DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 02/16/2021.  No Claims have been canceled. Claims 1-5 and 7 have been amended.  New claim8 have been added.  Therefore, claims 1-8 are pending and addressed below
Information Disclosure Statement
The IDS submitted 03/22/2021 have been reviewed and considered. 
Response to Amendments/Arguments
Drawings
Applicant’s argument is persuasive.  The examiner withdraws the objection of the drawings. 
Claim Objections
Applicant’s amendments 08/05/2019 are sufficient to overcome the objection of claims 5-7 set forth in the previous Office Action for failing to comply with 37 CFR 1.75 (c); MPEP 608.01 (n).  The examiner withdraws the objection of claims 5-7.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the amended claims comprises a relay processing section that receives processing request form the terminal via a first interface, selects a cash processing machine from a plurality of cash processing a relay processing section that receives the first processing request from the terminal apparatus via the first communication interface, selects a cash processing machine from the plurality of cash processing machines, which performs the first processing request” fails to provide any details related to the receiving and “selects” process as it relates to a technical process.  The specification is equally silent as it relates to the function of receiving.  With respect to the “selects a cash processing machine”, the specification discloses the selection process as being performed by a user/operator using a button provided on an interface (see para 0050, para 0055).   Receiving information without significantly more is an insignificant activity and alone is not sufficient to transform an abstract concept into patent eligibility.  Having a user select a cash machine is not a technical process and is not sufficient to impose meaningful limits on the abstract idea.  With respect to the “converting” of data for a second interface.  The claimed limitation and specification is silent as to a technical process that would impose meaningful limits upon the abstract idea.  According to MPEP 2106.05 (c).  Converting data without significantly more is no more than data manipulation, for data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).  When viewed in context of the claim language and the specification.  The claimed subject matter does no more that receive a request, have an operator select a cash machine, perform the processing request, format data (manipulate data) to conform to a second interface and pass the request to the selected cash machine.   This is not sufficient to transform the abstract idea, the rejection is maintained.
In the remarks applicant makes the conclusory statement that the claimed limitations improve the functioning of a computer. Conclusory statements are not persuasive.  Applicant has failed to point out what is improved.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claims 1-8:
Claim 1 recites the limitation “a relay processing section that … selects a cash processing machine from the plurality of cash processing machines, which performs the first processing request, which is new matter.  The specification has support for an operator selecting cash machines, and support for if a machine cannot be used as the standby money change machine is selected (see para 0071), but there is not support for a relay processing section performing the select cash machine function.
[0050] In step S106, the terminal apparatus 20 displays the service providing screen (see FIG. 8) on the web browser. On the service providing screen, for example, as shown in FIG. 8, buttons Bll to B14 respectively corresponding to "Use," "State," "Maintenance," and "Data" are presented as an executable processing menu. The button B 11 corresponding to "Use" is a button to be selected when the cash processing machine 10 is caused to execute 15 desired cash processing. The button B12 corresponding to "State" is a button to be selected when the operation state of the connected cash processing machine 10 or cash (for example, the inventory amount) managed by the cash processing machine 10 is verified. The button B 13 corresponding to "Maintenance" is a button to be selected when the maintenance operation for the cash processing machine 10 is performed. The button B14 corresponding 20 to "Data" is a button to be selected when the log of the cash processing machine 10 is verified. The operator can select processing to be executed, by operating any of the buttons B 11 to B 14 respectively corresponding to "Use," "State," "Maintenance" and "Data."

[0051] In step Sl07, the terminal apparatus 20 receives a selection operation by the
operator on the service providing screen, and transmits a request corresponding to the
25 operation as a processing request for the cash processing machine 10 to the server 30. The
processing request is issued by the web application…

[0055]…The operator can select cash processing to be executed, by operating any of the buttons B21 to B24 respectively corresponding to "Deposit," "Withdrawal," "Accepting money" and "Dispensing money."

[0057]… The operator can select the machine type of the cash processing machine 10 to be caused to execute the deposit processing, by operating any of the buttons B31 to B33 respectively corresponding to "WAVE," "EN" and "RB."…
 
[0058]… The operator can select the money change machine 1 0C to 15 be caused to execute the deposit processing, by operating any of the "Occupy" buttons B41 and B42, which corresponds to the control-target money change machine I0C (RBI or RB3). The selection operation in FIG. 9C finally determines the contents of the cash processing to be executed by the cash processing machine 10. The selected cash processing machine 10 transitions into an occupied state, and is subjected to exclusive control against processing 20 requests by the other terminal apparatuses 20….

[0071]… in case the desired teller machine 1 OB cannot be used because this machine is occupied or causes a failure in situations where cash is intended to be stored in the cash processing machine 10 at any rate, the standby money change machine lOC is selected as the control-target cash processing machine 10, and cash can be stored therein.
  
However para 0071 does not provide support that the relay selects the standby machine.  The specification is silent as to who or what selects the standby machine. 
[0077]…specific screen transition of the service providing screens in the case of causing the cash processing machine 10 to execute desired cash processing may be a mode illustrated in FIGS. 12A to 12C. In this case, on the service providing screen illustrated in FIG. 12A, the 15 machine type is selected. On the service providing screen illustrated in FIG. 12B, the cash processing machine 10 to be caused to execute cash processing is selected.

FIG. 12A-B illustrate that the machine selection is performed by the user input in an interface.  (see also para 0079 with respect to FIG. 12B.
Claims 2-8 depend upon claim 1 and therefore contain the same deficiencies as discussed above with respect to claim 1.  Claims 1-8 are rejected under 35 USC 112 (a).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-8:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a process to receive a request, select a cash machine and convert the request into a format applicable to the receiving machine and passing the request to a machine.  The claimed limitations which under its broadest reasonable interpretation, covers performance of transaction.   Such concepts of receiving data at a transaction device, converting the data and passing on the request to the cash machine can be found in the abstract category of commercial activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a cash processing system where a server of the system performs the function of (1) receiving a request the conforms with a common interface-insignificant extra solution activity (2) selects a cash machine –directed toward a common business practice (3) converts the request in conformity with the device interfaces –For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).and then (4) passes the request to the cash machine –post solution insignificant extra solution activity.    The functions of “receiving”, “selects”, “converting” and “passing” are recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the cash processing system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Although the claimed limitations are confined to a particular technological environment, technology is not integral to the process.  This is because the functions recited are so high level as to be performed by any technical means.  Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because when considered as a combination of parts the combination of limitations (1) and (2) is to receive a request and select a machine to process the request- is directed toward a business practice.  The combination of limitations (1-2) and (3) convert/reformat data according to the devices receiving the data and format of the machine selected- which is no more than data manipulation (see 2106.05 -For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994))..  The combination of limitations (1)-(3) and (4) is directed toward insignificant extra solution activity of transmitting data related to a commercial request- a common business practice (see-2106.05-Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)),
The recited combination or claim limitations as a whole fails to provide limitations indicative of integration into a practical application.  The claimed limitations are not directed toward improvements to the functioning of a computer or to other technology or technical filed.  Additionally, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical process for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify particular technical process, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a cash processing system comprising cash processing machines, a terminal apparatus, a server connected to cash processing machines and the terminal apparatus via a network, the cash processing machine comprises device interfaces, and the server comprises an application that provides the terminal apparatus and a relay processing section that receives, convert and passes data.   Taking the claim elements separately, the function performed by the system at each step of the process is purely conventional.  Using a relay processing section of a system to receive, select machine, convert and pass data ----are some of the most basic functions of a computer
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receiving”, “converting” and “passing”... are functions can be achieved by any general purpose computer elements without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The specification supports the analysis that the system and processes claimed are conventional and well understood.  
The specification recites para 0012, para 0018, para 0021, para 0042-0043, para 0051, para 0063, para 0069 makes clear that the computer elements are generic and the functions recited are generic and conventional.   The specification in para 0050-0051, para 0055, para 0057-0058, para 0071 and 0077 makes clear that the selects machine is a manual process by the operator.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

Examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 

An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed.   For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent claim 2, 3 and 4 are directed toward presenting/outputting data – an insignificant extra solution activity.  Dependent claim 5 is directed toward determining cash process is not executable and notify the machine of the inexecutability of the cash processing and stops the processing- a common business practice.  The claim is silent as to the technical process or technique to perform the recited functions. Dependent claim 6 is directed toward limiting the types of cash machines to an authorization level of the operator- a common business practice.  Dependent claim 7 is directed toward limiting the interface to an API- a well-known and conventional interface.  Dependent claim 8 is directed toward a plurality of cash machines installed in a single store- a commercial activity.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-8 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
US Patent No. 5,870,724 by Lawlor et al. (Lawlor) in view of US Pub No. 2004/0217163 A1 by Savage (Savage) and further in view of US Pub No. 2016/0086143 A1 by Hao et al. (Hao) 
In reference to claim 1:
Lawlor teaches:
(Currently Amended)  A cash processing system ((Lawlor) in at least FIG 1), comprising: 
a plurality of cash processing machines that perform cash processing, machine types of the plurality of cash processing machines being different from each other, a server [central computer] ((Lawlor) in at least Col 4 lines 16-27, Col 5 lines 5-40, Col 8 lines 30-65, Col 13 lines 30-40, Col 40 lines 27-65) and a terminal apparatus that is connected to the plurality of cash processing machines via the server [central computer] ((Lawlor) in at least abstract; Col 1 lines 15-22, Col 5 lines 5-40 wherein the prior art teaches pos connected to central computer and ATM; Col 6 lines 34-45, Col 7 lines 25-38, Col 14 lines 59-Col 15 lines 1-8, Col 17 lines 60-Col 18 lines 1-24, Col 19 lines 8-43) and receives a first processing request for the plurality of cash processing machines ((Lawlor) in at least Col 6 lines 63-Col 7 lines 1-33, Col 22 lines 4-34) wherein:
the terminal apparatus comprises a first interface, the first interface including at least a user interface and a first communication interface that connect the terminal apparatus and the server [central computer] ((Lawlor) in at least Abstract; Col 17 lines 60-Col 18 lines 1-24, Col 18 lines 35-58, Col 19 lines 8-24)), each of the plurality of cash processing machines comprises a second interface that is different for each machine type respectively ((Lawlor) in at least Abstract; Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means, Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, , Col 18 lines 2-55, Col 30 lines 47-67), the second interface comprises at least a second communication interface that connects the respective cash processing machine and server ((Lawlor) in at least Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means, Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, Col 17 lines 48-Col 18 lines 1-24); and 
the server [central computer] comprises:
a relay processing section that receives the first processing request from the terminal apparatus via the first communication via the first communication interface, … converts the first processing request into a second processing request in conformity with the second interface of the selected cash processing machine, and passes the second processing request the selected cash processing machine((Lawlor) in at least FIG. 1, FIG. 12; Col 4 lines 6-16, lines 35-39, Col 6 lines 62-Col 7 lines 1-13, Col 13 lines 38-40, Col 17 lines 48--Col 18 lines 1-27 wherein the prior art teaches the central computer/server interfaces with remote terminals using standard protocol and conversions between two protocols, Col 20 lines 36-44 wherein the prior art teaches the interchange interface module converts information to a format that is compatible; Col 30 lines 55-67 wherein the prior art teaches the information is combined and reformatted to conform with ATM, Col 40 lines 1-23, 47-65, Col 47 lines 35-49).
Lawlor makes obvious but does not explicitly teach:
a server
Although Lawlor does not explicitly recite the term “server”, a server is a computer or computer program that provides functionality for other programs and devices.   The prior art teaches a central computer with would have led one of ordinary skill in the art to arrive to the claimed invention. 
Lawlor does not explicitly teach:
first communication interface
a relay processing section that … selects a cash processing machine from the plurality of cash processing machines, which performs the first processing request
Savage teaches:
the terminal apparatus comprises a first interface, the first interface including at least a user interface and a first communication interface that connect the terminal apparatus and the server  ((Savage) in at least para 0007, para 0012, para 0019)
Both Lawlor and Savage are directed toward user devices communicating with central service servers.  Savage teaches the motivation of a first communication interface in order to communicate with a service server for retrieving information to be presented to the user.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the communication details between user and central computer/server of Lawlor to include a first communication interface as taught by Savage since Savage teaches the motivation of a first communication interface in order to communicate with a service server for retrieving information to be presented to the user.   
Hao teaches:
a relay processing section that … selects a cash processing machine from the plurality of cash processing machines, which performs the first processing request… and passes the second processing request the selected cash processing machine ((Hao) in at least para 0050-0054)
Both Lawlor and Hao are directed toward communicating with cash processing machines (ATM) and passing request to process a transaction using cash processing machines (ATM).  Hao teaches the motivation that is needed to have the ability to select a cash processing machine (ATM) so that only machines which have been determined to be enabled to complete the transaction are selected.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the cash processing machine communication and functions for cash machine transactions of Lawlor to include the selection of ATM’s (cash processing machines) of Hao since Hao teaches the motivation  that is needed to have the ability to select a cash processing machine (ATM) so that only machines which have been determined to be enabled to complete the transaction are selected.  
In reference to Claim 2:
The combination of Lawlor, Savage and Hao discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 2:
(Currently Amended) The cash processing system according to claim 1 (see rejection of claim 1 above), 
wherein the relay processing section presents a state of the cash processing machine in response to the first processing request by the terminal apparatus, the state being held in advance by the server (in at least FIG. 1, FIG. 12; Col 4 lines 6-16, lines 35-39, Col 6 lines 62-Col 7 lines 1-13, Col 13 lines 38-40, Col 17 lines 18-48, lines 34-67-Col 18 lines 1-58, Col 22 lines 4-33, Col 29 lines 11-35, Col 40 lines 1-23, Col 47 lines 35-49).
In reference to Claim 3:
The combination of Lawlor, Savage and Hao discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 3:
(Currently Amended) The cash processing system according to claim 1 (see rejection of claim 1 above), 
wherein the relay processing section presents the cash processing machine capable of executing the cash processing response to the first processing request by the terminal apparatus, the processing request including designation of the cash processing which … the plurality of cash processing machines are capable of executing ((Lawlor) in at least Col 11 lines 24-40, Col 18 lines 5-24, Col 21 lines 15-40, Col 22 lines 4-30).
Lawlor does not explicitly teach:
the processing request including designation of the cash processing which two or more of the plurality of cash processing machines are capable of executing
Hao teaches:
the processing request including designation of the cash processing which two or more of the plurality of cash processing machines are capable of executing ((Hao) in at least para 0044-0046, para 0050, para 0055)
Both Lawlor and Hao are directed toward communicating with cash processing machines (ATM) and passing request to process a transaction using cash processing machines (ATM).  Hao teaches the motivation that is needed to have the ability to select a cash processing machine (ATM) so that only machines which have been determined to be enabled to complete the transaction are selected.  Hao further teaches the motivation of an ATM locator page so that the user may understand the location of the enabled ATM as it relates to the location of the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the cash processing machine communication and functions for cash machine transactions of Lawlor to include the determining the location of two or more ATM’s of Hao since Hao teaches the motivation that is needed to have the ability to select a cash processing machine (ATM) so that only machines which have been determined to be enabled to complete the transaction are selected.  Hao further teaches the motivation of an ATM locator page so that the user may understand the location of the enabled ATM as it relates to the location of the user.  
In reference to Claim 4:
The combination of Lawlor, Savage and Hao discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 4:
(Currently Amended) The cash processing system according to claim 1 (see rejection of claim 1 above), 
wherein the relay processing section presents the cash processing executable in the cash processing machine in response to the processing request by the terminal apparatus, the first processing request including designation the cash processing machine. ((Lawlor) in at least Col 11 lines 24-40, Col 18 lines 5-24, Col 21 lines 15-40, Col 22 lines 4-30, Col 32 lines 16-41, Col 38 lines 54-Col 39 lines 1-14).
In reference to Claim 5:
The combination of Lawlor, Savage and Hao discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 5:
(Currently Amended) The cash processing system according to claim 1 (see rejection of claim 1 above), wherein, when the relay processing section 
Hao teaches:
determines that the cash processing designated by the first processing request from the terminal apparatus is inexecutable by the cash processing machine, the relay processing section notifies the terminal apparatus of inexecutability of the cash processing, and stops the cash processing.((Hao) in at least para 0031, para 0042, para 0049-0050, para 0053 wherein the prior art teaches the server can command the ATM to decline the transaction )
Both Lawlor and Hao are directed toward communicating with cash processing machines (ATM) and passing request to process a transaction using cash processing machines (ATM).  Hao teaches the motivation that is needed to have the ability to determine whether a cash processing machine (ATM) is enabled to complete the transaction request and to provide a notification to the user of the ATM ability and to cancel or decline request where transaction do not match.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the cash processing machine communication and functions for cash machine transactions of Lawlor to include the notification of ATM capability and stop transaction processes of Hao since Hao teaches the motivation that is needed to have the ability to determine whether a cash processing machine (ATM) is enabled to complete the transaction request and to provide a notification to the user of the ATM ability and to cancel or decline request where transaction do not match.  
In reference to Claim 6:
The combination of Lawlor, Savage and Hao discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 6:
(Previously Presented) The cash processing system according to claim 1 (see rejection of claim 1 above),
Hao teaches:
wherein the relay processing section limits the cash processing machines that are controllable, or types of the cash processing to be executed by the cash processing machine, based on an authorization level of an operator handling the cash processing machine.((Hao) in at least para 0052-0053 wherein the prior art teaches determining level of confidence that user is authentic)
Both Lawlor and Hao are directed toward communicating with cash processing machines (ATM) and passing request to process a transaction using cash processing machines (ATM).  Hao teaches the motivation of determining the level of user authentication in order to determine probability of the customer is identified as authentic.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the cash processing machine communication and functions for cash machine transactions of Lawlor to include the determining a level of authentication of the user as taught by Hao since Hao teaches the motivation of determining the level of user authentication in order to determine probability of the customer is identified as authentic.
In reference to Claim 7:
The combination of Lawlor, Savage and Hao discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 7:
(Currently Amended) The cash processing system according to claim 1 (see rejection of claim 1 above), 
Savage teaches:
wherein the first interface is a web application program interface (WebAPI). ((Savage) in at least para 0012, para 0059)
Both Lawlor and Savage are directed toward user devices communicating with central service servers.  Savage teaches the motivation of a first communication interface comprising web services interface in order to allow the service provider server to transform information in a format used by the server to information in a format used by the first interface.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the interface details between user and central computer/server of Lawlor to include a first communication interface as taught by Savage since Savage teaches the motivation of a first communication interface comprising web services interface in order to allow the service provider server to transform information in a format used by the server to information in a format used by the first interface.
In reference to Claim 8:
The combination of Lawlor, Savage and Hao discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 8:
(New) The case processing system according to claim 1 (see rejection of claim 1 above),
Lawlor does not explicitly teach:
wherein the plurality of cash processing machines is installed in a single store.
Hao teaches:
wherein the plurality of cash processing machines is installed in a single store.((Hao) in at least para 0073).
Both Lawlor and Hao are directed toward ATM usage.  Hao teaches the motivation of multiple ATM’s in a mall locations which as Malls have multiple levels.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the plurality of ATM’s usage details to include location of multiple ATM’s in a store as taught by Hao since Hao teaches the motivation of multiple ATM’s in a mall locations which as Malls have multiple levels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7,967,192 B1 by Meek, US Patent No. 7,980,462 B1 by Graef et al are cited for teaching selecting ATM’s for user management.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697